t c memo united_states tax_court mary e barie and thomas r barie petitioners v commissioner of internal revenue respondent docket no filed date mary e barie and thomas r barie pro sese erin k neugebauer for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax tax for their taxable_year the issues remaining for decision for petitioners’ taxable_year are are petitioners liable for the additional tax imposed by sec_72 with respect to a distribution that petitioner mary e barie received from an individual_retirement_account that she maintained we hold that they are are petitioners entitled to a deduction under sec_219 with respect to a contribution that petitioner thomas r barie made to an individual_retirement_account that he maintained we hold that they are not findings_of_fact all of the facts have been deemed established for purposes of this case under rule f at the time petitioners filed the petition they resided in pennsylvania during taxable_year both petitioners were retired each petitioner maintained a separate individual_retirement_account ira in before peti- tioner mary e barie ms barie wa sec_59½ years old she withdrew dollar_figure ms barie’s ira distribution from an ira that she maintained at citizens bank in petitioner thomas r barie mr barie contributed dollar_figure mr barie’s ira contribution to an ira that he maintained at american century services llc all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioners jointly filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners included in gross_income inter alia ms barie’s ira distribution and a distribution from a certain pension or retirement account collectively retirement distributions in the return petitioners did not report any wages commissions self-employment in- come alimony combat_pay or other compensation petitioners did not report in that return any additional tax imposed by sec_72 10-percent additional tax with respect to ms barie’s ira distribution in their return petitioners claimed a deduction for mr barie’s ira contribution respondent issued a notice_of_deficiency to petitioners for their taxable_year notice in that notice respondent determined inter alia that petitioners are liable for the 10-percent additional tax imposed by sec_72 with re- spect to ms barie’s ira distribution and that petitioners are not entitled to a deduction under sec_219 with respect to mr barie’s ira contribution in the notice respondent further determined that petitioners have certain interest_income and certain dividend income that they did not report in their return petitioners concede those determinations opinion petitioners bear the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 we first consider whether petitioners are liable for their taxable_year for the 10-percent additional tax imposed by sec_72 for their taxable_year with respect to ms barie’s ira distribution sec_72 provides sec_72 annuities certain proceeds of endowment and life_insurance contracts t 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income a qualified_retirement_plan includes an ira see sec_4974 sec_72 provides certain exceptions to the 10-percent additional tax imposed by sec_72 on the record before us we find that petitioners have failed to carry their burden of establishing that any exception in sec_72 applies to ms barie’s ira distribution on the record before us we find that petitioners are liable for the additional tax imposed by sec_72 with respect to ms barie’s ira distribution we next consider whether petitioners are entitled to a deduction under sec_219 for their taxable_year with respect to mr barie’s ira contribution sec_219 generally allows a deduction for contributions by or on behalf of individuals during the taxable_year to inter alia an ira see sec_1_219-1 income_tax regs sec_219 limits the amount of any deduction under sec_219 as follows sec_219 retirement savings b maximum amount of deduction -- in general --the amount allowable as a deduction under subsection a to any individual for any taxable_year shall not exceed the lesser of-- a the deductible amount or b an amount equal to the compensation includible in the individual’s gross_income for such taxable_year sec_219 defines the term compensation as follows sec_219 retirement savings f other definitions and special rules -- compensation --for purposes of this section the term compensation includes earned_income as defined in sec_401 the term compensation does not include any amount received as a pension or annuity and does not include any amount received as deferred_compensation for purposes of f dividend and interest_income are not compensation unless the taxpayer received that income in the course of a trade_or_business as a dealer see sec_1_219-1 income_tax regs petitioners’ gross_income for their taxable_year consisted solely of certain retirement distributions interest and dividends on the record before us we find that petitioners have failed to carry their burden of establishing that they have for their taxable_year any compensation includible in gross_income as defined in sec_219 on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to a deduction under sec_219 with respect to mr barie’s ira contribution we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
